DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/29/2021 has been entered. Claims 1, 5, 8, 10-13, 17, and 20 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Sarah E. Fendrick  on 1/20/2022.

The application has been amended as follows: 

Claims 1, 5, 8, and 11-12 have been cancelled.
In Claim 10, “The method of claim 1” has been changed to 
“The method of claim 13”.
Allowable Subject Matter
Claims 10, 13, 17, and 20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 13 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a method as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a method of treating an epileptic subject by surgically or otherwise removing or inactivating an epileptic portion of the subject's brain identified by (a) measuring concentrations of at least three metabolites in brain tissue from the subject's brain using magnetic resonance spectroscopy wherein the metabolites are choline, glycerophosphorylcholine, myo-inositol, lactate, N-acetylaspartylglutamate, phosphorylcholine, phosphorylethanolamine, and/or creatine plus phosphocreatine; wherein measuring concentrations of the at least three metabolites in the brain tissue includes measuring concentrations of at least three metabolites in the brain tissue as a pre-determined control; (b) comparing measured concentrations of the at least three metabolites in the brain tissue from the subject's brain with the pre-determined control, wherein the measured concentrations of the at least three metabolites compared to the pre-determined control is indicative of the epileptic regions of the subject's brain; wherein the pre-determined control is derived from measured concentrations of the at least three metabolites in non-epileptic brain tissue, wherein the non-epileptic brain tissue comprises non-epileptic tissue from subjects without epilepsy and a known non-epileptic portion of the subject's brain tissue; and wherein the measured concentrations of the at least three metabolites in the brain tissue from the subject's brain comprise a reduced concentration of choline, an increased concentration of creatine plus 
Claims 10, 17, and 20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793